Exhibit CONFIDENTIAL SEPARATION AGREEMENT, WAIVER AND RELEASE This SEPARATION AGREEMENT, WAIVER AND RELEASE (“Separation Agreement”) is between Benihana, Inc. (“Employer”) and Juan C. Garcia (“Employee”). WHEREAS, Employee and Employer wish to set forth their respective rights and obligations arising from the separation of Employee; NOW, THEREFORE, in consideration of the mutual promises, benefits and covenants herein contained, Employer and Employee hereby agree as follows: 1.Employment Separation.Employee hereby resigns his employment with Employer effective March 31, 2010.Employee is relieved of any obligation to report to work after January 13, 2010. 2.Salary Continuation; Other Benefits. (a)Except as otherwise provided herein, from January 14, 2010 through March 31, 2010, Employee shall continue to receive his basic compensation and car allowance under the terms of the Amended and Restated Employment Agreement dated March 31, 2008 (the “Employment Agreement”).Any stock options and restricted stock previously granted to Employee which are scheduled to vest on or prior to March 31, 2010, shall vest in accordance with the applicable stock option/restricted stock plan or agreement governing the stock options or restricted stock.Employee shall not be eligible to receive any bonuses under either the Employment Agreement or Benihana Executive Incentive Compensation Plan. (b)Beginning on Employer’s first regular pay day following March 31, 2010, and continuing until the first regularly scheduled pay day following January 13, 2011, Employer shall pay separation pay to Employee in equal installment payments of $11,461.04, less required withholding and deductions, on Employer’s regularly scheduled pay days.The foregoing period shall be referred to herein as the “Term” of this Separation Agreement.No payments will be made to Employee under this Section 2(b) until the expiration of the Revocation Period (as defined below). (c)For purposes of the continuation coverage obligations under the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”), Employee’s resignation will be considered a COBRA qualifying event that occurred on January 13, 2010.In connection with the execution of this Separation Agreement, Employer will provide appropriate COBRA notices and election forms relevant for such qualifying event.Execution of this Separation Agreement by Employee will be deemed to be an election to accept COBRA continuation coverage under Employer’s medical insurance plan for Employee and his covered spouse and/or dependents (as applicable).From January 14, 2010, through the Term, Employer will pay on Employee’s behalf the COBRA premiums applicable only to Employee’s health insurance coverage, as if he remained an active employee.At the expiration of the Term, Employee will assume responsibility for payment of COBRA premiums if Employee wishes to continue to receive COBRA insurance coverage, subject to the terms of the American Recovery and Reinvestment Act of 2009. 1 (d)Employee may keep his cellular telephone for personal use. (e)All other forms of compensation, insurances and other benefits, not expressly dealt with in this Section 2, shall terminate on March 31, 2010, with the exception of Employee’s right to exercise any vested stock options and restricted stock in accordance with the terms of the applicable stock option/restricted stock agreement or plan.This Separation Agreement creates no additional rights with respect to Employee’s stock options or restricted stock. 3.Release. (a)For and in consideration of the promises and other valuable consideration paid to Employee pursuant to this Separation Agreement, Employee, for himself and for his heirs, executors, successors and assigns (collectively, “Releasors”), hereby releases and discharges Employer, and all related and affiliated entities, and all of their predecessors, successors, heirs or assigns, and any past, present or future officers, directors, agents, owners and employees (collectively, the “Releasees”) from any and all claims, demands, causes of action, and liabilities of any kind whatsoever, whether known or unknown, which the Releasors ever had or may now have against the Releasees from the beginning of the world through the date of this Separation Agreement. (b)Without limiting the generality of Section 3(a) above or characterizing the nature of the Releasors’ claims, this document releases the Releasees from (i) any and all claims arising out of Employee’s employment or termination of employment with Employer; (ii) any and all claims (whether based on a federal, state or local statute, or court decision) including, but not limited to, claims under the Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the American with Disabilities Act, the Employee Retirement and Income Security Act, the Family and Medical Leave Act, the Fair Labor Standards Act, the Genetic Information Non-Discrimination Act, COBRA, Florida’s Private Whistleblower Act, Fla. Stat. §§448.101 et. seq.,
